DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 the claim steps is missing the (b) step of the limitation, and the step of (e) is may need to correct also.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,506,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 19-22 of the instant application are encompassed by the limitations of the claims 1-25 of the U.S. Patent No. 10,506,091.

Listed the independent of claim 19 of the instant application below:
19.    (New) A non-transitory computer-readable storage medium tangibly embodying a program of instructions executable by a machine wherein said program of instructions comprises a plurality of program codes for selectively disabling at least one feature of a stand-alone controllable mobile device having a plurality of features that is associated with a vehicle operator during operation of a vehicle by the vehicle operator, said program of instructions comprising:

(a)    program code for receiving an input having information indicative of an identity of the stand-alone controllable mobile device associated with the vehicle operator;

(b)    program code for receiving an input having information indicative of an identification of the vehicle operator;

(c)    program code for receiving an input having information indicative of the operation of the vehicle; and

(d) program code for disabling the at least one feature of the stand-alone controllable mobile device in response to the inputs (a), (b) and (c) using the stand-alone controllable mobile device.


Listed the independent of claim 1 and  dependent claim 16 of the U.S. Patent No. 10,506,091 below:
1.  A mobile services control system configured to determine whether a vehicle is being driven by one or more vehicle operators with the vehicle, comprising: an in-vehicle detection system configured to detect one or more controllable mobile devices registered with the vehicle, the in-vehicle detection system, comprising: (a) one or more detectors for wirelessly detecting a location of the one or more controllable mobile devices registered with the vehicle;  (b) a vehicle operation detector that determines one or more characteristics of the vehicle indicative of the vehicle being operated;  wherein the one or more controllable mobile devices move independently from the in-vehicle detection system;  computational equipment that uses an input indicative of a vehicle identification, an input indicative of the one or more 
characteristics of the vehicle being operated, and two or more inputs indicative of: i.) a location of the vehicle, ii.) a time of the location of the vehicle, iii.) a velocity of the vehicle, iv.) a time of the velocity of the vehicle, v.) a velocity of the one or more controllable mobile devices, vi.) a time of the velocity of the one or more controllable mobile devices, vii.) an acceleration of the vehicle, viii.) a time of the acceleration of the vehicle, ix.) an acceleration of the one or more controllable mobile devices, 
x.) a time of the acceleration of the one or more controllable mobile devices, xi.) a direction of the vehicle, and xii.) a direction of the one or more controllable mobile devices, to determine an identity of the vehicle operator.

16.  The mobile services control system of claim 15, wherein the one or more services comprises one or more of a text message, e-mail message, streaming media, phone operation, alert message, and a notification message.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 19-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Rosen (U.S. Pub. No. 2013/0150004) with (Provisional Application No. 60/837,594 filed on 08-11-2006 is supported) 

Regarding claim 19, Rosen teaches A non-transitory computer-readable storage medium tangibly embodying a program of instructions executable by a machine wherein said program of instructions comprises a plurality of program codes for selectively disabling at least one feature of a stand-alone controllable mobile device having a plurality of features that is associated with a vehicle operator during operation of a vehicle by the vehicle operator (fig. 16-20), said program of instructions comprising:

(a)    program code (700) for receiving an input having information indicative of an identity of the stand-alone controllable mobile device (310)  associated with the vehicle operator (300), (fig. 1-4, 7, 13, 16, page 1, 28, par [0005, 0125, 0252-0255]).
 (In this case, Paired the mobile phone with detection system is registered; Since the number of occupants in the vehicle may, for example, be determined by a system using an occupant detection device (e.g., an occupant detection sensor such as a camera, a seat occupant detector such as pressure or biometric sensor, or other device), the number of mobile devices (which were previously registered, pre -registered or known to the vehicle through pairing, etc), so that Paired the mobile phone with detection system is registered/input);

(b)    program code (700) for receiving an input having information indicative of an identification of the vehicle operator (page 1, 3, 5-6, 8, par [0004-0005, 0033, 0036, 0049, 0055, 0060 0080]) 
(the detection system may be used by the at least one processor in the portable hand-held portion to determine in which vehicles a mobile phone is actively being used by the drivers of the vehicles, and Also such data communicated to the EDR may include images/video of the driver of the vehicle using the mobile phone captured by a camera.  Further, such data communicated to the EDR may include audio of the driver talking on a mobile phone that is captured via a microphone.  The data communicated to the EDR may also include information derived from the mobile phone (or other signals) transmitted from the mobile phone, such as mobile phone identification data and/or any other type of data capable of being determined by the detection system regarding the detected mobile phone. acquiring other information which 
may be associated with those images, such as the time when the images are acquired and the location where the data is taken.  Also, at least some of the acquired images may be suitable for identifying the vehicle or its driver, typically by acquiring an image of the vehicle's license plate.  );

(c)    program code for receiving an input having information indicative of the operation of the vehicle (page 5-6. Par [0036, 0049, 0055, 0060]) 
(see mobile phone identification data and/or any other type of data capable of being determined by the detection system regarding the detected mobile phone, and acquiring other information which may be associated with those images, such as the time when the images are acquired and the location where the data is taken.  Also, at least some of the acquired images may be suitable for identifying the vehicle or its driver, typically by acquiring an image of the vehicle's license plate); and

(d) program code for disabling the at least one feature of the stand-alone controllable mobile device in response to the inputs (a), (b) and (c) using the stand-alone controllable mobile device (310) (fig. 7, 16-20, page 15, par [0137-0138])
 	(see the individual application may disable one or features of the application that can distract the driver's attention from safely operating the vehicle.  Also in response to such data, the application may display a message on the display device of the mobile phone, which provides information regarding the disabling of the application and/or feature.  For example, a social media application directed to interfacing with a web service (such as Facebook) may disable the ability of the application to display content (e.g. posting's from friends) on the display screen of the phone.

Regarding claim 20, Rosen teaches the at least one feature comprises one or more of text messaging, messaging, video, social media, electronic mail, internet browsing, and gaming (page 15, par [0138]) 
(see the disabling of the application and/or feature.  For example, a social media application directed to interfacing with a web service (such as Facebook) may disable the ability of the application to display content (e.g. posting's from friends) on the display screen of the phone, which content likely encourages a driver to look at the application on the mobile phone rather than the road, when driving a vehicle.  The Facebook application may then display a message such as ("Slow down to see content")).

Regarding claim 21, Rosen teaches the at least one feature comprises one or more features that are not pre-allowed (page 1, 15, par [0004, 0139])
 (see the application may continue to prevent to the user from accessing one or more features of the application).

Regarding claim 22, Rosen teaches the at least one feature that is not pre-allowed comprises one or more of messaging features, communication features, social media features, internet features, video features, and web browsing features gaming (page 15, par [0138]) 
(see the disabling of the application and/or feature.  For example, a social media application directed to interfacing with a web service (such as Facebook) may disable the ability of the application to display content (e.g. posting's from friends) on the display screen of the phone, which content likely encourages a driver to look at the application on the mobile phone rather than the road, when driving a vehicle.  The Facebook application may then display a message such as ("Slow down to see content")).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen (U.S. Pub. No. 2013/0150004) with (Provisional Application No. 60/837,594 filed on 08-11-2006 is supported) in view of Ramirez (U.S. Pub. No. 2016/0171521) with (Provisional Application No. 60/917169 filed on 05-10, 2007 is supported).

Regarding claim 15, Rosen teaches A non-transitory computer-readable storage medium tangibly embodying a program of instructions executable by a machine wherein said program of instructions comprises a plurality of program codes for selectively disabling at least one feature of a stand-alone controllable mobile device having a plurality of features that is associated with a vehicle operator during operation of a vehicle by the vehicle operator (fig. 16-20), said program of instructions comprising:

(a)    program code (700) for receiving an input having information indicative of an identity of the stand-alone controllable mobile device (310)  associated with the vehicle operator (300), (fig. 1-4, 7, 13, 16, page 1, 28, par [0005, 0125, 0252-0255]).
 (In this case, Paired the mobile phone with detection system is registered; Since the number of occupants in the vehicle may, for example, be determined by a system using an occupant detection device (e.g., an occupant detection sensor such as a camera, a seat occupant detector such as pressure or biometric sensor, or other device), the number of mobile devices (which were previously registered, pre -registered or known to the vehicle through pairing, etc), so that Paired the mobile phone with detection system is registered/input);

(b)    program code (700) for receiving an input having information indicative of an identification of the vehicle operator (page 1, 3, 5-6, 8, par [0004-0005, 0033, 0036, 0049, 0055, 0060 0080]) 
(the detection system may be used by the at least one processor in the portable hand-held portion to determine in which vehicles a mobile phone is actively being used by the drivers of the vehicles, and Also such data communicated to the EDR may include images/video of the driver of the vehicle using the mobile phone captured by a camera.  Further, such data communicated to the EDR may include audio of the driver talking on a mobile phone that is captured via a microphone.  The data communicated to the EDR may also include information derived from the mobile phone (or other signals) transmitted from the mobile phone, such as mobile phone identification data and/or any other type of data capable of being determined by the detection system regarding the detected mobile phone. acquiring other information which 
may be associated with those images, such as the time when the images are acquired and the location where the data is taken.  Also, at least some of the acquired images may be suitable for identifying the vehicle or its driver, typically by acquiring an image of the vehicle's license plate.  );

(c)    program code for receiving an input having information indicative of the operation of the vehicle (page 5-6. Par [0036, 0049, 0055, 0060]) 
(see mobile phone identification data and/or any other type of data capable of being determined by the detection system regarding the detected mobile phone, and acquiring other information which may be associated with those images, such as the time when the images are acquired and the location where the data is taken.  Also, at least some of the acquired images may be suitable for identifying the vehicle or its driver, typically by acquiring an image of the vehicle's license plate); and

(d) program code for disabling the at least one feature of the stand-alone controllable mobile device in response to the inputs (a), (b) and (c) using the stand-alone controllable mobile device (310) (fig. 7, 16-20, page 15, par [0137-0138])
 	(see the individual application may disable one or features of the application that can distract the driver's attention from safely operating the vehicle.  Also in response to such data, the application may display a message on the display device of the mobile phone, which provides information regarding the disabling of the application and/or feature.  For example, a social media application directed to interfacing with a web service (such as Facebook) may disable the ability of the application to display content (e.g. posting's from friends) on the display screen of the phone.

(e) program code for disabling the at least one feature of the stand-alone controllable mobile device in response to the inputs (a), (b), (c) and (d) using a network (fig. 7, 16-20, page 15, par [0137-0138])
 	(see the individual application may disable one or features of the application that can distract the driver's attention from safely operating the vehicle.  Also in response to such data, the application may display a message on the display device of the mobile phone, which provides information regarding the disabling of the application and/or feature.  For example, a social media application directed to interfacing with a web service (such as Facebook) may disable the ability of the application to display content (e.g. posting's from friends) on the display screen of the phone.
	But Rosen does not mention (d) the predicting an identity of a vehicle operator from the group of one or more vehicle operators.
However, Ramirez teaches on driving behavior data of the operator of the vehicle (1361).  An indication of the road segment determined as being the safest may be provided to the operator of the vehicle (fig. 13, page 1, par [0008]). And the predicting an identity of a vehicle (1361) operator from the group of one or more vehicle operators (fig. 2, 13, page 5, 10, 19, par [0048, 0097, 0161]) (see involving multiple predictors.  The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, and predicted into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) over time by observing or collecting data from the driver's trips for a predetermined period of time, and a driver may be provided with a plurality of routes to a particular destination upon identifying a destination (either by driver input or as predicted by the system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Rosen with Ramirez, in order to provided with a plurality of routes to a particular destination upon identifying a destination (either by driver input or as predicted by the system).  The plurality of routes provided may each have a different overall road safety rating (e.g., based on safety ratings of road segments comprising each route).  The driver may then proceed to the identified destination via one of the plurality of routes, a combination of the identified routes, or via another route.  Upon completion of the trip, an overall road segment safety rating for the route taken may be determined, see suggested by Ramirez on page 19 par [0161]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 10, 2021